[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                               No. 10-12797                  DEC 30, 2010
                           Non-Argument Calendar              JOHN LEY
                                                                CLERK
                         ________________________

                           Agency No. A088-527-961


HANG ZHENG,

                                                                  Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         ________________________

                             (December 30, 2010)

Before TJOFLAT, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

     The petition for review presents one issue:
       Whether substantial evidence supports the Board of Immigration
       Appeal’s (“BIA’s”) finding that petitioner failed to establish his
       eligibility for asylum because he failed to show that he suffered past
       persecution or had a well-founded fear of persecution on account of
       his “other resistance” to China’s family planning policy.1

       Petitioner Hang Zheng argues that substantial evidence does not support the

BIA’s finding that he failed to establish his eligibility for asylum, because he

demonstrated that he suffered past persecution and had a well-founded fear of

future persecution on account of his “other resistance” to China’s family planning

policy. Zheng’s claim of past persecution is based on (1) his 1998 arrest, 5-minute

beating that left bruises, and 24-hour detention following his objection to the

examination of his then-girlfriend and current wife based on a falsely reported

pregnancy, (2) his wife’s 2007 involuntary sterilization while he was in the United

States, and (3) the Chinese government’s act of requiring his wife to pay a fine of

25,600 yuan, which she paid the same day it was assessed. Other than the 1998

incident, Zheng does not identify any basis for his fear of future persecution.

       We review the BIA’s decision as the final judgment unless the BIA

expressly adopted the IJ’s decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th



       1
          The BIA’s order of removal denied petitioner’s applications for asylum, withholding of
removal under the Immigration and Nationality Act and relief under the U.N. Convention
Against Torture. His brief to us only challenges the denial of asylum; hence, we do not address
the denial of the other applied for relief.

                                               2
Cir. 2007). Here, the BIA issued its own opinion, so we only review the BIA’s

decision.

      The BIA’s factual determinations are reviewed under the highly deferential

substantial evidence test, which requires us to view “the record evidence in the

light most favorable to the agency’s decision and draw all reasonable inferences in

favor of that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir.

2004) (en banc). We “must affirm the BIA’s decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001) (quotation

omitted). We will not engage in a de novo review of the BIA’s factual findings.

Adefemi, 386 F.3d at 1027.

      The Attorney General or Secretary of Homeland Security has discretion to

grant asylum if the alien meets the definition of “refugee.” Immigration and

Nationality Act (“INA”) § 208(b)(1)(A); 8 U.S.C. § 1158(b)(1)(A). A “refugee”

includes any person who is unwilling to return to, and is unable or unwilling to

avail himself of the protection of, the country of his nationality where he last

habitually resided, “because of persecution or a well-founded fear of persecution

on account of race, religion, nationality, membership in a particular social group,

or political opinion.” INA § 101(a)(42)(A); 8 U.S.C. § 1101(a)(42)(A). The

                                          3
applicant has the burden of proof to establish that he is a refugee. INA §

208(b)(1)(A); 8 U.S.C. § 1158(b)(1)(B)(i).

      A showing of past persecution creates a rebuttable presumption of a

well-founded fear of future persecution. Sepulveda v. U.S. Att’y Gen., 401 F.3d

1226, 1231 (11th Cir. 2005). However, an alien who has not shown past

persecution still may be entitled to asylum if he can demonstrate a future threat in

his country to his life or freedom on a protected ground. 8 C.F.R. § 208.13(b)(2).

To establish eligibility for asylum based on a well-founded fear of future

persecution, the applicant must prove (1) a “subjectively genuine and objectively

reasonable” fear of persecution that is (2) on account of a protected ground. Al

Najjar, 257 F.3d at 1287, 1289. “The subjective component is generally satisfied

by the applicant’s credible testimony that he or she genuinely fears persecution,”

while “the objective prong can be fulfilled either by establishing past persecution

or that he or she has a good reason to fear future persecution.” Id. at 1289

(quotation omitted).

      The “cumulative effects” of the alleged incidents of persecution must

amount to past persecution or a well-founded fear of future persecution. Delgado

v. U.S. Att’y Gen., 487 F.3d 855, 861-62 (11th Cir. 2007). Persecution is not

defined in the INA, but it is “an extreme concept, requiring more than a few

                                          4
isolated incidents of verbal harassment or intimidation.” Mehmeti v. U.S. Att’y

Gen., 572 F.3d 1196, 1199 (11th Cir. 2009) (quotation omitted); Djonda v. U.S.

Att’y Gen., 514 F.3d 1168, 1171, 1174 (11th Cir. 2008) (holding that a finding of

persecution was not compelled based on evidence showing that the alien suffered

a minor beating that resulted in scratches and bruises, was detained 36 hours, and

was threatened with arrest).

      The INA includes in its definition of a “refugee”:

      a person who has been forced to . . . undergo involuntary sterilization,
      or who has been persecuted for . . . other resistance to a coercive
      population control program, shall be deemed to have been persecuted
      on account of political opinion, and a person who has a well founded
      fear that he or she will be forced to undergo such a procedure or
      subject to persecution for such failure, refusal, or resistance shall be
      deemed to have a well founded fear of persecution on account of
      political opinion.


INA § 101(a)(42)(B); 8 U.S.C. § 1101(a)(42)(B).

      The fact that an asylum applicant’s spouse underwent a forced abortion or

sterilization does not automatically confer upon the applicant refugee status. Yu v.

U.S. Att’y Gen., 568 F.3d 1328, 1332 (11th Cir. 2009). “Rather, the person who

did not physically undergo the forced procedure, or is not subject to a

well-founded fear of one, must establish actual persecution for resisting a

country’s coercive family planning policy, or a well-founded fear of future

                                         5
persecution for doing so.” Id. at 1333 (quotation omitted). The BIA defines the

term “resistance” to include “expressions of general opposition, attempts to

interfere with enforcement of government policy in particular cases, and other

overt forms of resistance to the requirements of the family law.” Id. at 1334

(quotation omitted). “In simple terms, persecution, or the fear thereof, must be

personally endured by the applicant,” as a result of his resistance to the forced

family planning policy. Id. at 1333. Further, the potential for prosecution and

punishment for leaving a country illegally is not a statutorily protected ground

entitling an alien to asylum. Lin v. U.S. Att’y Gen., 555 F.3d 1310, 1316-17 (11th

Cir. 2009).

      We conclude that substantial evidence supports the BIA’s denial of asylum

because Zheng did not demonstrate past persecution based on political opinion or

a well-founded fear of future persecution if returned to China. His petition is

accordingly

      DENIED.




                                          6